Order entered December 5, 2022




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00831-CV

     AALIYAH MARSHALL & ALL OTHER OCCUPANTS, Appellant

                                         V.

                   CEDAR GLEN APARTMENTS, Appellee

                 On Appeal from the County Court at Law No. 4
                             Dallas County, Texas
                     Trial Court Cause No. CC-22-03692-D

                                     ORDER

      On November 14, 2022, after court reporter Coral L. Wahlen informed the

Court that appellant had not requested the reporter’s record, we directed appellant

to file, within ten days, written verification she had requested the record. Although

we cautioned appellant that failure to comply could result in the appeal being

submitted without the reporter’s record, see TEX. R. APP. P. 37.3(c), appellant has

yet to comply.     Accordingly, we ORDER the appeal submitted without the

reporter’s record. See id.
      As the clerk’s record has been filed, we ORDER appellant to file her brief

no later than January 4, 2023.

                                           /s/   BILL PEDERSEN, III
                                                 JUSTICE